Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Temnit Afework on 4/19/21 and 4/21/2021.

The application has been amended as follows: Amend claim 1 to further narrow how the guide groove is formed within the base. Furthermore, cancel all withdrawn claims. 
Claim 1 (Canceled): “Canceled” 

Claim 2 (Canceled): “Canceled”

Claim 3 (Canceled): “Canceled”

Claim 4 (Canceled): “Canceled”

Claim 5 (Canceled): “Canceled”

Claim 6 (Canceled): “Canceled”

Claim 7 (Canceled): “Canceled”

Claim 8 (Canceled): “Canceled”
Claim 9 (Canceled): “Canceled”

Claim 10 (Canceled): “Canceled”

Claim 11 (Currently Amended): A stand, comprising: a mounting member mountable on and detachable from a rear surface of a display apparatus, the mounting member including a plurality of locking protrusions detachably coupled to a plurality of locking holes formed on the rear surface of the display apparatus by being inserted into the plurality of locking holes; a support connected to the mounting member; and a base connected to a lower end of the support, the base including a guide groove through which a cable connected to the display apparatus passes; and wherein the guide groove is formed obliquely relative to the base to extend between a first opening disposed at a side of the base corresponding to a portion of the display apparatus from which the cable is drawn, and a second opening formed at a lower end of the base farther from the portion of the display apparatus from which the cable is drawn.

Claim 15 (Canceled): “Canceled”

Claim 16 (Canceled): “Canceled”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth on 3/29/2021 and above.
In regards to Claim 11, no prior art fairly suggests or discloses “the base including a guide groove through which a cable connected to the display apparatus passes; and wherein the guide groove is formed obliquely relative to the base to extend between a first opening disposed at a side of the base corresponding to a portion of the display apparatus from which the cable is drawn, and a second opening 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khor (U.S 2014/0240200 A1) – Discloses a display stand having a mounting member having a support connected to said mounting member and a base connected to said support, but fails to disclose the base including a guide groove through which a cable connected to the display apparatus passes; and wherein the guide groove is formed obliquely relative to the base to extend between a first opening disposed at a side of the base corresponding to a portion of the display apparatus from which the cable is drawn, and a second opening formed at a lower end of the base farther from the portion of the display apparatus from which the cable is drawn


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835